         Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 1 of 13



John L. Amsden, Esq.
Michael G. Black, Esq.
BECK, AMSDEN & STALPES PLLC
1946 Stadium Drive, Suite 1
Bozeman, MT 59715
Tel: (406) 586-8700
Fax: (406) 586-8960
amsden@becklawyers.com
mike@becklawyers.com

John M. Morrison, Esq.
MORRISON, SHERWOOD, WILSON & DEOLA PLLP
401 North Last Chance Gulch, PO Box 557
Helena, MT 59601
Tel: (406) 442-3261
Fax: (406) 443-7294
john@mswdlaw.com

Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA, GREAT FALLS DIVISION


  AUDREY TURNER, VICKY BYRD,                CAUSE NO. CV-17-141-GF-BMM
  JENNIFER TANNER, LINDA LARSEN,
  PAUL LEE, BRANDI BRETH, KATE
  HOULIHAN, BARB MOSER,                    PLAINTIFFS’ MEMORANDUM IN
             Plaintiffs,                  SUPPORT OF MOTION TO COMPEL
                                          PRODUCTION OF DOCUMENTS BY
          v.                                  SUBPOENA DIRECTED TO
                                            CLIFTONLARSONALLEN, LLP
  NORTHERN MONTANA HOSPITAL, a
  Montana Nonprofit Corporation, ST.
  PETER’S HOSPITAL, a Montana
  Nonprofit Corporation, BOZEMAN
  DEACONESS HEALTH SERVICES, a
  Montana Nonprofit Corporation, RCHP
  BILLINGS—MISSOULA LLC, a
  Delaware Limited Liability Company,
  CMC MISSOULA INC., a Montana
  Nonprofit Corporation, and BILLINGS
  CLINIC, a Montana Nonprofit
  Corporation,
                Defendants.
       Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 2 of 13



                                INTRODUCTION

      This discovery dispute involves a reissued subpoena for production of

documents regarding accounting and auditing services provided by CLA. Ex. A

(third page, Revised Ex. A). The subpoena was initially issued on January 23,

2019, with a response date of February 6, 2019, for delivery of responsive

documents at a location in Clayton, Missouri. Ex. B. CMC did not object to the

first subpoena. After service of the subpoena upon CLA, general counsel for CLA

(Mr. John Shutkin) contacted counsel for Plaintiffs about responsive materials and

requested a two-week extension of time to respond to the subpoena. This

communication further resulted in a revised subpoena to clarify, but not expand,

the scope of requested production. Ex. C. Plaintiffs subsequently reissued the

subpoena for production of documents on or before February 20, 2019, at the

office of Plaintiffs’ counsel in Bozeman, and CLA confirmed on February 7, 2019,

that it would timely produce responsive documents at the office of counsel in

Bozeman. Ex. D. CLA did not object to the subpoena in any respect.

      On February 19, 2019, CMC counsel sent a letter raising several boiler-plate

objections, some of which appear entirely unrelated to the CLA subpoena. Ex. D.

Because of this letter, it is Plaintiffs’ understanding the CLA will not produce

responsive documents absent an Order of this Court.




         PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                  OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 2
        Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 3 of 13



                                       BACKGROUND

A.     Claims Asserted by Plaintiff Employee Benefit Plan Participants
       Against Defendant Hospitals.

       As alleged in Plaintiffs’ complaint, CMC is an ERISA fiduciary in

connection with its employee health benefits plan and owed duties of care, loyalty,

prudence and exclusivity to the Plaintiffs. 29 U.S.C. § 1002(21)(A); see also §

1102(a)(1). CMC Missoula, along with other Montana hospitals, had an interest in

an entity called New West Health Services, which provided health insurance to

participants in the hospitals’ employee benefit plans. When the New West venture

proved unprofitable, these hospitals attempted to sell New West to Blue Cross Blue

Shield of Montana (BCBSMT). When this proposed transaction was blocked by

federal and state regulators on antitrust grounds, each of the hospital Defendants

entered into an Employee Benefit Payment Commitment Agreement (EBPCA)

with BCBSMT under which the hospitals bound their health care plans to obtain

benefits from BCBSMT for six years (2012-2017) in return for BCBSMT

depositing funds into a trust created exclusively for the payment of benefits to

hospital employees under employee benefit plans.1 CMC collected over $4.2

million from BCBSMT under the EBPCA.

1
  Plaintiffs recently filed a brief in support of a separate discovery motion, which recounts the
background of this matter in greater detail and Plaintiffs incorporate the relevant portion of that
brief by reference in order to obviate the need to repeat such discussion here. See Plaintiffs’ Brief
in Support of Motion to Compel Defendant CMC to Provide Further Responses to Plaintiffs’
Second Set of Discovery Requests (Doc. 93).

          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                   OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 3
        Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 4 of 13



       Yet the hospitals did not use the proceeds of the transaction exclusively for

the benefit of the plans. BCBSMT paid $4,285,012 to CMC under the EBPCA, and

CMC admits it did not use all such funds for employee benefits. Ex. E, CMC

Answer to Interrogatory No. 8.2 Over $2 million from the BCBSMT payments was

“transferred” to CMC outright.

       Moreover, CMC diverted EBPCA funds to pay CMC’s separate obligation

to fund employee health care benefits under collective bargaining agreements. For

example, beginning in January 2007, CMC Missoula was required to provide $593

per month in benefit credits to each full-time registered nurse. Ex. F.3 CMC

recognized in April 2012 that its use of EBPCA payments in the health care plan

raised issues in accounting for INBR (incurred but not recorded) claims and with

union contracts. Ex. G (CMC 1399-1400).4 CMC’s “self-funded plan analysis” for

the first six months of 2012 demonstrates how “trust funds” paid by BCBSMT

under the EBPCA were used for the benefit of CMC as a substitute for CMC Cash

Contributions and a separate line item reserving for INBR claims was added to the


2
 This exhibit is an excerpt from CMC Missoula, Inc.’s Responses to Plaintiffs’ First Discovery
Requests (dated January 18, 2019).
3
 This exhibit is an excerpt from the Contract between Montana Nurses Association CMC Local
Unit and Community Medical Center, Inc. for February 1, 2010 – January 31, 2013.
4
 CMC has objected to inclusion of Exhibit G in any filing accessible on PACER, so it will be
submitted to the Court for review in camera upon leave of Court. CMC has been provided a copy
of this document. Plaintiffs do not believe that there is good cause to designate this document as
“Confidential” and have requested a status conference with the Court in this regard.

          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                   OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 4
         Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 5 of 13



CMC balance sheet. Ex. H (CMC 592). Thus, CMC used BCBSMT payments,

which should have been used exclusively for the benefit of the plans, to cover their

own separately-owed funding obligations. The decisions about how to use the

BCBSMT payments were made by CMC in its capacity as an ERISA fiduciary of

its health plans. CLA provided accounting services to CMC for these payments and

advised CMC that payments from BCBSMT were part of an “exchange

transaction” that decreased CMC’s liability to pay employee benefits. Ex. I (CMC

1512).

      CMC transferred certain assets to a new entity (Defendant RCHP Billings-

Missoula) in early 2015. Ex. E, CMC Answer to Interrogatory No. 2. CLA was

involved in how the BCBSMT payments should be accounted for after the asset

transfer, particularly the restriction that the “funds will be place (sic) in trust to be

used exclusively towards funding employee benefits.” Ex. J (RCHP 962).

      Plaintiffs are entitled to discover from CLA, by subpoena directed to CLA,

how it viewed the CMC transaction with BCBSMT, including accounting analysis

during negotiation, planning and implementation of the transaction.

      As ERISA fiduciaries, Defendant hospitals were prohibited from self-

dealing. 29 U.S.C. § 1106. Moreover, ERISA mandates that assets of a plan shall

never inure to the benefit of any employer, but must be used for the exclusive

purpose of providing benefits to participants and beneficiaries:


          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                   OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 5
        Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 6 of 13



       (c)    Assets of plan not to inure to benefit of employer; allowable
              purposes of holding plan assets

              (1)     Except as provided in paragraph (2), (3), or (4) or
                      subsection (d), or under sections 1342 and 1344 of this
                      title (relating to termination of insured plans), or under
                      section 420 of Title 26 (as in effect on July 31, 2015), the
                      assets of a plan shall never inure to the benefit of any
                      employer and shall be held for the exclusive purposes of
                      providing benefits to participants in the plan and their
                      beneficiaries and defraying reasonable expenses of
                      administering the plan.

29 U.S.C.A. § 1103(c)(1). This provision explicitly precludes employers’ use of

employee benefit trust funds to ameliorate the employers’ own liabilities to the

plan even if the assets in the trust were originally contributed by the employers.

See Chao v. Malkani, 452 F.3d 290, 298 (4th Cir. 2006); Chao v. Anderson, No.

1:06CV433 JCC, 2007 WL 1448705 at *2 (E.D. Va. May 9, 2007).

       Plaintiffs are entitled to legal, equitable and remedial relief as provided for

under ERISA. Their action seeks, inter alia, disgorgement of profits, compensation

to the plans for any losses, attorney fees, costs, and prejudgment interest. The BKD

subpoenas seek information about how the hospitals treated the BCBSMT

payments on their books, not merely how the health care plans established by the

hospitals treated any BCBSMT payments.5




5
  Funded welfare plans, which includes plans providing health care benefits funded by a trust,
typically must be audited annually pursuant to ERISA Section 103. See 29 U.S.C. § 1023(a)(3);
29 C.F.R. 2520.103-1.

          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                   OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 6
         Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 7 of 13



B.      The Instant Discovery Dispute and Plaintiffs’ Efforts to Resolve the
        Dispute Without Court Intervention.

        1.      Plaintiffs’ Revised Subpoenas.

        Plaintiffs’ revised subpoena to CLA requested information regarding how

CMC accounted for funds received from BCBSMT, whether CLA auditors raised

any concerns regarding the use(s) of such funds and how CMC responded to the

auditors’ concerns. The document requests in the respective subpoenas seek:

     1. All DOCUMENTS, including work papers and notes, evidencing,
        reflecting or referring to:

             a. the assets of the Community Medical Center Welfare Benefit Plan;
                or

             b. the liabilities of CMC Missoula, Inc. to the Community Medical
                Center Welfare Benefit Plan for health benefits due or anticipated to
                be due, including without limitation under any collective bargaining
                arrangement, from January 1, 2012 to the present;

     2. All DOCUMENTS, including work papers and notes, evidencing,
        reflecting or referring to the Return of Organization Exempt From Income
        Tax, IRS Form 990, or Form 5500, and from January 1, 2012 to the present
        that evidence, reflect or refer to:

             a. the accounting treatment for transactions contemplated by or
                effectuated as a result of the Letter of Intent, Attachment A1 hereto,
                or the implementation of that Letter of Intent; or

             b. the accounting treatment for the transactions contemplated by or
                effectuated as a result of the proposed purchase of New West or it
                assets, as described by Attachment A2 hereto;

     3. All DOCUMENTS, including drafts thereof, constituting, or reporting or
        advising on (including all audit reports and footnotes, drafts of footnotes
        and memoranda), the year-end financial statements of the Community
        Medical Center Welfare Benefit Plan and/or CMC Missoula, Inc. (income
        statement, statement of cash flows and balance sheet) for the years ending
        December 31, 2011 to the present, in particular any discussion of the



             PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                      OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 7
        Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 8 of 13



       transactions contemplated by or effectuated as a result of the transactions
       described in Attachments A1 and A2 hereto; and

    4. All DOCUMENTS reflecting or evidencing any statements of, discussions
       with or analysis for management concerning or relating to any of the
       foregoing items (which are normally included in work papers requested in
       Item 1, but are expressly meant by this category to include emails,
       memoranda and notes of conversations).

See Ex. A (third page, Revised Ex. A). Attachment A1 to the subpoena is the Letter

of Intent between BCBSMT and the five Defendant hospitals regarding an

agreement that would commence on January 1, 2012. Attachment A2 to the

subpoena is a letter from BCBSMT to counsel for New West Health Services

(dated January 7, 2011) broadly outlining the terms of a proposal where New West

“Owners” would be paid for “Hospital Lives” in return for New West ceasing

operations.6

       The subpoena seeks documents regarding accounting treatment of actual or

projected items for health care benefits for the hospitals’ employees. This includes

accounting for health benefit plans themselves, but also includes accounting

treatment of the hospitals as an entity with respect to “Hospital Lives” to whom

BCBSMT proposed to provide, or actually provided, health benefits.

       CMC did not object to the initial subpoena, only to the revised and reissued

subpoena that narrowed the document request. CMC objections to the revised

6
 CMC has objected to inclusion of Attachment A2 in any filing accessible on PACER, so it will
be submitted to the Court for review in camera upon leave of Court. CMC has been provided a
copy of this document. Plaintiffs do not believe that there is good cause to designate this
document as “Confidential” and have requested a status conference with the Court in this regard.

          PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                   OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 8
       Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 9 of 13



subpoena under the Montana Rules of Civil Procedure, generally based upon

scope. Ex. D. The subpoena does not request any documents related to any 401(k)

retirement plan or 403(b) plan, which would be a retirement plan with similar

attributes to a 401(k) plan. The subpoena is clearly limited to the Community

Medical Center Welfare Benefit Plan. Under ERISA, a “welfare plan” is defined

by 29 U.S.C. § 1002(1) and does not include a retirement plan. CMC Missoula is

fully aware that Plaintiffs do not seek production of documents relating to

retirement plans. The subpoena also does not request any personal health care or

financial information regarding any patient or employee, but CMC simply asserts

boilerplate objections about what the accountants’ records may contain. CMC

Missoula’s obligations to its employees under collective bargaining agreements are

clearly related to this lawsuit because CMC has no right to divert EBPCA funds,

which must be held in trust for health care benefits, in order to satisfy its own

obligations to employees. Any accounting treatment or projections regarding

hospital contractual obligations to fund health care benefits is clearly discoverable.

      CLA agreed to produce documents in Bozeman in response to the reissued

subpoena, but later declined after CMC objected. CMC’s rote listing of objections

simply does not justify any failure of CLA to produce responsive documents.




         PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                  OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 9
       Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 10 of 13



                                   DISCUSSION

A.    CLA Should Be Ordered to Produce All Documents in Its Possession,
      Custody or Control That Are Responsive to the Revised Subpoena.

      The Federal Rules of Civil Procedure permit discovery of any non-

privileged matter relevant to any party’s claims or defenses and proportional to the

needs of the case, considering the importance of the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b). Information within this scope of discovery need not

be admissible in evidence to be discoverable. Id. “The scope of discovery through

a subpoena under Rule 45 is the same as the scope of discovery permitted under

Rule 26(b).” Intermarine, LLC v. Spliethoff Bevrachtingskantoor, B.V., 123 F.

Supp. 3d 1215, 1217 (N.D. Cal. 2015) (citations omitted).

      The information sought goes directly to the heart of Plaintiffs’ claims, i.e.,

that CMC knew the payments received from BCBSMT constituted plan assets,

knew those payments would be used to offset other liabilities of CMC (not the

plan), and that CMC strategically made the decision to continue on that course

nonetheless.

      Relevance remains a broadly-construed standard under the Federal Rules. A

request for discovery should be considered relevant if there is any possibility the

         PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                  OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 10
      Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 11 of 13



information sought may be relevant to the claim or defense of any party. The

subpoenas clearly seek relevant evidence.


                                CONCLUSION

      For the foregoing reasons, Plaintiffs’ motion to compel should be granted.


      DATED this 4th day of March 2019.


                                      SUBMITTED BY:


                                      /s/ Michael G. Black
                                      BECK AMSDEN & STALPES, PLLC
                                      1946 Stadium Drive, Suite 1
                                      Bozeman, MT 59715

                                      John M. Morrison, Esq.
                                      MORRISON, SHERWOOD, WILSON &
                                      DEOLA PLLP
                                      401 North Last Chance Gulch, PO Box 557
                                      Helena, MT 59601

                                      Attorneys for Plaintiffs




        PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                 OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 11
      Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 12 of 13



                      CERTIFICATE OF COMPLIANCE

      This brief complies with L.R. 7.1(d)(2). There are 2,380 words in this brief,

excluding the caption and certificate of compliance.


      DATED this 4th day of March 2019.


                                      /s/ Michael G. Black
                                      BECK, AMSDEN & STALPES, PLLC

                                      Attorneys for Plaintiffs




        PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                 OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 12
      Case 4:17-cv-00141-BMM Document 97 Filed 03/04/19 Page 13 of 13



                         CERTIFICATE OF SERVICE

       I hereby certify that, on the 4th day of March 2019, a true and accurate copy
of the foregoing was served upon counsel listed below by the means indicated:


CliftonLarsonAllen LLP                                                   U.S. MAIL
c/o Adam Steimel, Individual Contact for
Registered Agent CT Corporation System Inc.
120 South Central Avenue, Suite 400
Clayton, MO 63105

CliftonLarsonAllen LLP                                    EMAIL AND U.S. MAIL
c/o John A. Shutkin, Esq.
General Counsel
CliftonLarsonAllen LLP
131 Hartwell Avenue, Suite 300
Lexington, MA 02421
john.shutkin@claconnect.com



                                       /s/ Michael G. Black
                                       BECK, AMSDEN & STALPES, PLLC




        PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO COMPEL PRODUCTION
                 OF DOCUMENTS BY SUBPOENA DIRECTED TO CLA - PAGE 13
